DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 11/30/2018 in which claims 1-20 are presented for examination.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to an abstract idea without significantly more. Claims 1, 10, and 17 recite traversing a system data structure to produce a directed graph data structure with multiple limitations that follow. 
	The limitations define how a system data structure with cells is traversed by instantiating a node object of a directed graph structure; indicating in the node object, a plurality of cells that the node object references, wherein there are terminal node 
	These limitations under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  Other than reciting “processor” in claim 17, nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “processor” language, “traversing” node objects in the context of the claims encompass a user manually going through information sequentially and determining/assigning descriptive data within a connection of events or instances.  Finally, calculating the values of cells and removing them encompass a user manually determining the values of certain data and removing them from a previously determined/assigned list.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a processor to perform the instantiating, traversing, constructing, and processing steps.  The processor in all steps i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the mental steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Claims 2 and 12 also includes associating a cell with a time, wherein this limitation is further defining the cell with a time and can encompass a user manually assigning a time to an item, and therefore doesn’t break away from the mental process in claim 1.  All other reasoning for why claims 1, 10, and 17 are directed to an abstract idea are applied to claim 2.  

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  Claims 3 and 13 also include evaluating either a stack data structure, adding a reference if needed, creating a circular node list with referenced nodes, and labeling the 

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Claims 4 and 14 also include determining if a node object of the circular node list references an aggregation cell that includes an aggregation calculation, and setting the cell contents to a constant value, determining if a convergence of values is produced, assigning values to cells and removing the detected node from the depth list, wherein this limitation is further defining processing the depth list and can encompass a user manually determining information from objects, and taking action, and therefore doesn’t break away from the mental process in claim 1.  All other reasoning for why claims 1, 10, and 17 are directed to an abstract idea are applied to claims 4 and 14.  

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Claims 5 and 20 also includes evaluating a node object and labeling the node object as circular or not, wherein this limitation is further defining processing the depth list and can encompass a user manually determining information from objects, and taking action, and therefore doesn’t break away from the mental process in claim 1.  All other reasoning for why claims 1, 10, and 17 are directed to an abstract idea are applied to claims 5 and 20.  

Claims 6 and 7 are dependent on claim 1 and include all the limitations of claim 1.  Claims 6 and 7 also includes labeling depth lists, wherein this limitation is further defining processing the depth list and can encompass a user manually labeling lists, and therefore doesn’t break away from the mental process in claim 1.  All other reasoning for why claims 1, 10, and 17 are directed to an abstract idea are applied to claims 6 and 7.  

Claims 8 and 9 are dependent on claim 1 and include all the limitations of claim 1.  Claims 8, 9, 11, 15, 16, 18 and 19 also include repeating steps for depth lists, and therefore doesn’t break away from the mental process in claim 1.  All other reasoning for why claims 1, 10, and 17 are directed to an abstract idea are applied to claims 8, 9, 11, 15, 16, 18 and 19.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 10,  are rejected under 35 U.S.C. 103 as being unpatentable over Greenbaum et al. US 10372807 B1 (hereinafter referred to as “Greenbaum”) in view of Zhang et al. US 20170364534 A1 (hereinafter referred to as “Zhang”).


A method for efficiently computing values for a data structure having cells and dependencies comprising: 
receiving a system data structure encoding a system having a plurality of cells, each cell associated with one of a plurality of rows, each cell comprising either a cell value or a cell calculation, wherein at least one cell calculation has a dependency that takes as input contents of another cell (Greenbaum, 20 – Metric values can be inserted into cells of a table which correspond to rows associated with value nodes.  A graph can be made up of complex mathematics, wherein this interpreted as cell calculation dependencies.  See also fig. 4 which adds up data to produce a total, wherein this is interpreted as at least one cell calculation that has dependency which takes at least one input of at least one other cell in order to generate the total); 
traversing the system data structure to produce a directed graph data structure, comprising: 
(a) instantiating a node object of a plurality of node objects of the directed graph data structure (Greenbaum, 8 – Automatically accesses and traverses complex data structures.  12 – Common data nodes may be used in multiple graphs of various users and/or clients of a firm operating the system, wherein this is interpreted as instantiating a node object in a graph structure); 
(b) indicating, in the node object, a plurality of cells that the node object references, the plurality of cells within a row of the plurality of rows, at least one node object of the plurality of node objects being a terminal node object that references cells with initially defined values and at least one node object of the plurality of node objects being a non-terminal node object that references at least one cell comprising a cell calculation that has a dependency on a second cell (Greenbaum, 20 – A dynamically generated table including rows and columns.  Calculate, for each of the enumerated paths associated with the value node, one or more calculation intervals based on an intersection between the time intervals associated with the metric and the time intervals associated with the respective enumerated path.  21 – Each of the calculated metric values is inserted into a cell of the table corresponding to the row associated with the value node associated with the calculated metric value and the column associated with the metric associated with the calculated metric value); and 
(c) storing in the non-terminal node object an edge structure of a plurality of edge structures, the edge structure indicating that the non-terminal node object is a parent node object and indicating a driver node object that references the second cell (Greenbaum, 8 – The graph has edges which means the nodes are connected and is interpreted as having driver node objects that reference cells); 
Although Greenbaum teaches traversal of a data structure, Greenbaum doesn’t go into explicit detail about depth values, however, Zhang teaches:
traversing the directed graph data structure to assign an assigned depth value to each node object such that: 
(a) at least one terminal node object is assigned a base depth (Zhang, [0060] – The visualization can enable an iterative study step by step (for example, explore the graph by following a vertex's neighbor's neighbors at each depth) to arrive at a desirable ; and 
(b) at least one non-terminal node object is assigned an assigned depth value based on a depth of the driver node object (Zhang, 0060] – Users can now interact with the interface by right-clicking a selected vertex and expand optionally its depth X neighbors. For example, expand a vertex's friends' friends, wherein the depth is assigned based on the friend, wherein this is interpreted as a driver node object because friends are related to each other in a graph); 
constructing a plurality of depth lists, wherein each depth list has a count and refers to a plurality of node objects having an assigned depth value corresponding to the count (Zhang, [0070] – Lookups can be performed based on depth, “Depth neighbor lookups”, wherein this is interpreted as constructing a depth list from a lookup); and 
processing a depth list of the plurality of depth lists by, for each node object referred to in the depth list, evaluating if the node object is calculable, and if so, calculating values of the plurality of cells and removing the node object from the depth list (Zhang, [0073] – Users may have dynamic graph update requirements such as adding/removing a friend to his friend network in real-time, or changing status in the properties).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Greenbaum’s invention in view of Zhang in order to process a depth list; this is advantageous because it allows the system to search based on another attribute which is the depth value.  It is also a known technique to 

As per claim 2, Greenbaum as modified teaches:
The method of claim 1, wherein each cell is further associated with one of a plurality of time periods (Greenbaum, 14 – The system may calculate metrics that span periods of time such as a rate of return of an asset over a number of years).

As per claim 5, Greenbaum as modified teaches:
The method of claim 1, wherein traversing the system data structure to produce a directed graph data structure further comprises: 
for a cell of the system data structure being processed, evaluating if a node object referencing the cell has been instantiated (Greenbaum, 8 – Automatically accesses and traverses complex data structures.  12 – Common data nodes may be used in multiple graphs of various users and/or clients of a firm operating the system, wherein this is interpreted as instantiating a node object in a graph structure.  20 – Metric values can be inserted into cells of a table which correspond to rows associated with value nodes); and 
if the node object has been instantiated, evaluating if a dependency of the cell to a second cell is on a preceding time period or a succeeding time period, and, if not, labeling the node object as circular and if so, labeling the node object as not circular (Greenbaum, 27 and 28 – Determining, based on the traversal any circular or non-circular paths in the graph connection).

As per claim 8, Greenbaum as modified teaches:
The method of claim 1, wherein the process of processing a depth list is repeated for each depth list of the plurality of depth lists in a pass through the depth lists by sequentially processing the plurality of depth lists in increasing order of the count of each depth list (Zhang, [0060] and [0070] – Traversal or depth lookups are interpreted as a depth list in a pass through).

As per claim 9, Greenbaum as modified teaches:
The method of claim 8, wherein a pass through the plurality of depth lists is repeated until all depth lists are empty or until a maximum number of passes is reached (Zhang, [0060] and [0070] – It is inherent that the depth will reach a max or run out at some point, wherein this is interpreted as a traversal being repeated until a depth list is empty).



Claims 17-20 are directed to a computer system performing steps recited in claims 1, 5, 8 and 9 with substantially the same limitations.  Therefore, the rejections made to claims 1, 5, 8 and 9 are applied to claims 17-20.

Allowable Subject Matter
Claims 3, 4, 6, 7, 13, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record doesn’t adequately teach or suggest the limitations in at least claim 3.  Specifically, the claim makes sure to create a circular node list in memory, cause a plurality of node objects referred to by the stack data structure to be referred to by the circular node list, and label the current node object as a circular node.  Although there are multiple “if” statements before this, the “if” statements serve as corrections in the logic in order to reach this point.  Claim 4 is also indicated as containing allowable subject matter at least due to its dependency from claim 3.
	Claim 13 follows the same reasoning for indication of allowable subject matter as well as claim 14 for its dependency from claim 13.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hiatt et al. US 20180203838 A1 teaches data storage and retrieval system and method for storing cell coordinates (Title).
Shore et al. US 20160259832 A1 teaches multidimensional analysis of interconnected data sets stored in a graph database (Title).
Cannon et al. US 20090150426 A1 teaches automatically generating formulas based on parameters of a model (Title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 4, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152